 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalUnion No.12 andAssociated General ContractorsofAmerica,Inc.,Southern California Chapter;Engineering and Grading Contractors Association,Inc.; and Building Industry Association of Califor-nia, Inc.;d/b/a Southern California ContractorsNegotiatingCommittee and John N. Matich,Individually and as Chairman of the ConstructionInterruption Insurance Committee,a Sub-commit-tee of the NationalAGC, andChairman of saidSub-committee's Policy HoldersAdvisoryCommit-tee. Cases 21-CB-3431 and 21-CB-3448December24, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING,BROWN,AND JENKINSUpon charges duly filed, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 21, issued a consolidated com-plaint and notice of hearing, dated December 19,1969,against InternationalUnion of OperatingEngineers,LocalUnion No. 12. The complaintalleged that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of Section 8(b)(3) of the National LaborRelations Act, as amended. Copies of the charges,complaint, and notice of hearing were duly servedupon the parties. On January 9, 1970, Respondentfiled its answer to the complaint denying the commis-sion of an unfair labor practice and requesting thatthe complaint be dismissed.Thereafter, the parties entered into a stipulation offacts and jointly moved to transfer this proceedingdirectly to the Board for findings of fact, conclusionsof law, and order. The motion states that the partieshave waived their rights to a hearing before a TrialExaminer, oral argument, the making of findings offact and conclusions of law by a Trial Examiner, andthe issuance of a 7 rial Examiner's Decision. Theparties also agreed that the charges, order consolidat-ing cases, consolidated complaint, notice of hearing,answer, and the stipulation of facts, includingexhibits, constitute the entire record in this proceed-ing.On February 13, 1970, the Board issued its ordergranting motion, approving stipulation, and transfer-ring the proceeding to the Board. Thereafter, theGeneral Counsel, the Contractors Negotiating Com-mittee, John N. Matich, and Respondent filed briefswith the Board and Associated General Contractors'Themotion to intervene is hereby granted in the absence ofopposition theretoof America filed a motion to intervene, with a brief insupport of the complaint.'On October 2, 1970, the National Labor RelationsBoard,having determined that this proceedingpresented issues of importance in the administrationof the National Labor Relations Act, directed ahearing before the Board on November 2, 1970, forthe purpose of oral argument.The Board has considered the stipulation of facts,exhibits, the briefs, oral arguments,2 and the entirerecord in this proceeding, and hereby makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAssociatedGeneral Contractors of America, Inc.,Southern CaliforniaChapter (AGC), Engineering andGrading Contractors Association,Inc. (EGC), andBuilding IndustryAssociation of California, Inc.(BIA), are employer associations which exist for thepurpose of negotiating collective-bargaining agree-ments on behalf of their members. Southern Califor-nia Contractors Negotiating Committee(Committee)isan unincorporated association comprising AGC,EGC, andBIA, which exists for the purpose ofnegotiatingcollective-bargainingagreements forAGC, EGC,and BIA.The employer-members ofAGC, EGC,and BIA are engaged in the building andconstruction industry in southern California, havetheir principal offices and places of business in theState of California,and, jointly,annually purchaseand receive supplies valued in excess of $50,000,which come to them directly from points outside theStateofCalifornia,and the employer-membersfurnish services valued in excess of $50,000 tocustomers in the State of California which,in turn,purchase goods valued in excess of $50,000 whichcome to themdirectlyfrom points outside the State ofCalifornia.Respondent admits, and we find,that the employer-members ofAGC, EGC,and BIA,the associationsthemselves,and the Contractors Negotiating Com-mittee, collectively and individually,are, and at alltimes material herein have been,employers engagedin commerce or in an industry affecting commercewithin the meaning of Section 2(6) and(7) of the Act,and we find that it will effectuate the purposes of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local2Member Jenkins was not present at the oral argumentbut has read thetranscript187 NLRB No. 50 OPERATINGENGINEERS,LOCAL NO. 12Union No. 12, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundOn or about July 1, 1965, the Contractors Negotiat-ing Committee entered into a collective-bargainingagreement with the Respondent which expired June30, 1969.On June 17, 1969, the Respondent submitteda proposed new collective-bargaining agreement tothe Committee which provided,inter aha,in articleIII, that it would not be a violation of the agreement,nor a cause for discharge,for employees to refuse towork for a contractor who participated as a policy-holder in an insurance plan or program which paidbenefits to the contractor during an employee workstoppage,and that such action would not be subject toarbitration and grievance procedures.On July 11,1969, the Policy Holders Committee mailed informa-tion about a Construction Interruption InsurancePlan to members of the associations.At a bargainingsession heldJuly 12,1969, Respondent was providedwith information concerning the plan and at abargaining session heldJuly 14or 15, advised theCommittee it was withdrawing the "Strike InsuranceStrike" provisions from the proposed contract andthat theywere no longer a subject of negotiations.Following rejection of the Committee's final offer,Respondent struck on July 19, 1969; on July 23 theEmployers instituted a lockout against their employ-ees represented by Respondent.At a bargainingsession heldJuly 30-Respondent submitted as articleIII, paragraph H, a proposal that: (1) the grievanceand arbitration provisions of the contract would notapply to contractors with strike insurance, the no-strike, no-lockout clause would be inapplicable, andgrievances and disputes should be settledsolely byeconomic action; (2) contractors participating in sucha program should also take out a wage-continuationpolicy for their employees and, failing to do so, wouldbe personally liable for such benefits and any strike orlockout insurance benefits accruing to the contractorwould be paid to the contractor's employees; and (3) acontractor would be deemed to be participating whenitdid not deny it and permit the Union to examine itsbooks. On August 4, 1969, the Committee proposedthatbargaining on strike insurance be held inabeyance pending Board determination of whether ornot it was a mandatory bargaining subject. TheRespondent rejected this proposal. On August 5Respondent submitted a revised proposal deleting theprovision permitting examination of an employer'sbooks. The Committee and the Respondent thenexecuted a letter of understanding August 14, post-poning bargaining on strike insurance pending Board431determinationof whetheror not it wasa mandatorybargaining subject.The partiesreached agreement inprincipleon a new contract,subject to the terms of theletter of understanding,on August27, 1969.Respon-dent'smembers began returningto jobsite workAugust 28.The Respondentconcedes in its brief that it insisted,and is insisting,upon inclusion of its strike andlockout insurance proposalsinany contract. Thecomplaint alleges that this insistence,and a strikepurportedlyinsupport thereof,violatesSection8(b)(3).B.The Contract ProvisionsRespondent's ultimate proposal as set forth in theparties'Letter of Understanding provides that:1.The grievanceand arbitration provisions ofthis Agreement shall not beapplicablewith respectto any Contractorwho participates, either directlyor indirectly,in a strikeor lockoutinsuranceprogram.All grievancesor disputes between suchaContractor and the Unionshall be resolvedsolely and exclusively by economicaction and theno-strike,no-lockout clause shall be inapplicable,and the parties agree thatneither party, nor any oftheir successors or subrogees,shallseek aninjunction or initiateany other courtor arbitrationproceeding against the other arising out of such adispute.2.Should a Contractorparticipate in a strike orlockoutinsurance program, such Contractor shallalso make provisions for wage continuance insur-ance for its employees during all periods that theContractoris receiving strikeor lockoutbenefits.Such wagecontinuance insuranceshall providebenefitsfor the Contractor'semployees at theemployees'average weekly earnings. In the eventthe Contractorfails to provide such wage continu-ance insurance,it is agreedthat the Contractorshall be personallyliable for such wage continu-ance benefits, and that all strikeor lockoutinsurance benefits owing tothe Contractor shall bepaid insteadby the Contractoror its insurancecompany directly to the Contractor's employees.The provisionsof this Section 2 shall be enforce-ableby suitinitiatedby the Union of theContractor's employees,notwithstandingany oth-er provisionsof thisParagraph H.Respondent makes no contention that thesepropos-als donot concern strike insurance. The issue, asframed bythe Respondent,is ". . . whether or notstrike insurance,of the particulartype involvedherein,isa mandatory subjectof collective-bargain-ing underthe Act."Respondent's insistence upon the clauses makes the 432DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective-bargaining agreement as a whole hostage totheir acceptance, and within the clauses themselvesmakes the price of obtaining grievance, arbitration,and no-strike provisions in the first clause, and of notproviding wage-continuation insurance in the second,an employer's abstention from participation in astrike insurance plan. Since the Union conditionedthe contract as a whole upon acceptance of theseclauses,which in turn are conditioned on strikeinsurance, bargaining about the contract was condi-tioned on bargaining about strike insurance.Respondent initially argues that its proposals maybe considered only in relation to the particular strikeinsurance plan involved in this proceeding. However,its proposals are not so limited. The clauses refer to "astrike insurance or lockout insurance program" andare not limited by their terms to any particular plan orprogram. Since the issue here is not the good faith ofthe parties, but whether or not the proposals aremandatory bargaining subjects, it is the particularproposal and not the problem it is addressed to whichshould be considered.3Much of the Respondent's argument is based on itstheory that the issue is confined to the particularinsurance program actively being considered by theEmployers. In addition, Respondent relies on thepremise that if any part of the insurance plan issubject to mandatory bargaining, then it may bargainto impasse concerning the plan as whole. Nonmanda-tory bargaining subjects, however, are not trans-formedmerely by their relation to mandatorysubjects.The rationale for finding that insistenceupon a nonmandatory subject violates the Act restsupon a contrary premise: by implication, suchinsistenceamounts to a refusal to bargain concerningmandatory subjects.4 In view of the foregoing, we finditunnecessary to rule upon Respondent's furthercontention that certain aspects of the "particularinsurance plan," if implemented in the mannerRespondent envisions, would be unlawful and, soRespondent argues, thus render the plan a mandatorybargaining subject.The remaining issue is whether or not strikeinsurance,as such, is a mandatory subject forcollective bargaining.Mandatory bargaining subjects are those comprisedin the phrase "wages, hours, and other terms andconditions of employment" as set forth in Section 8(d)of the Act. While the language is broad, parametershave been established, although not quantified. Thetouchstone is whether or not the proposed clause setsa term or condition of employment or regulates therelation between the employer and its employees.5Generally stated, the purpose of strike insurance is3SeeNL.R.B vArlingtonAsphaltCo, 318 F.2d 550 at 557 (C.A. 4).4N L R B v WoosterDivisionof Borg-Warner,356 U S 342to indemnify an employer in the event of a strike orlockout. It is similar to union strike benefits andmutual assistance by unions, which Respondentcontends are not mandatory bargaining subjects.Strike insurance is not a term or condition ofemployment. It does not regulate the relation betweenan employer and its employees. It imposes nocondition or liability upon a union. Its sole effect is tobuttress the economic position of an employer in theevent of a labor dispute. We find nothing in the Act tosuggest that Congress envisioned requiring an em-ployer to bargain with its employees concerning itseconomic position, save as that position is derivativelyaffected by "wages, hours, and other terms andconditions of employment." It appears that what theRespondent seeks is not regulation of the employer-employee relation, but regulation of the Employers'economic strength and relative bargaining position.Such an objective is understandable and the Act doesnot prohibit its achievement; neither, however, doesthe Act require an employer to bargain concerning itnor permit a union to insist upon it.We find that the Respondent, by insisting upon itsproposals concerning strike insurance and by strikingin support thereof, refused to bargain and violatedSection 8(b)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICESThe conduct of the Respondent set forth above,occurring in connection with the operations of theEmployers as set forth in section I, has a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tends to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section8(b)(3) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.AssociatedGeneral Contractors of America,Inc., Southern California Chapter;Engineering andGrading Contractors Association, Inc.; andBuildingIndustry Association of California, Inc., are employerassociationswhich exist for the purposeof negotiatingcollective-bargainingagreementson behalf of theirmembers. The Southern California Contractors Ne-SN L R.B v. Wooster Divisionof Borg-Warner, supra. OPERATINGENGINEERS,LOCAL NO. 12gotiating Committee is an unincorporated associationcomprising the foregoing employer associationswhich exists for the purpose of negotiating collective-bargaining agreements.2.The associations listed in paragraph 1 and theirmembers are employers engaged in commerce or in anindustryaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.3.Respondent is a labor organization within themeaning of Section 2(5) of the Act.4.By insisting on bargaining with respect to theEmployers'participation in a strike insurance planand by strikingin support thereof the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(3) of the Act.5.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,InternationalUnion of Operating Engineers, LocalUnion No. 12, Los Angeles, California, its officers,agents, and representatives, shall:1.Cease and desist from refusing to bargaincollectively by insisting that the Employers include inany collective-bargaining agreement any provisionrestrictingor abridging the Employers' right toparticipate in a strike insurance plan or program andby striking in support thereof.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Post at Respondent's business offices andmeeting hall copies of the attached notice marked"Appendix."6Copies of said notice, on formsprovided by the Regional Director for Region 21,after being duly signed by the Union's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 21copies of the aforementioned notice for posting by theEmployers, the Employers willing, in places wherenotices to employees are customarily posted. Copies433of said notices, to be furnished by the RegionalDirector for Region 21, shall, after being duly signedby Respondent's official representative, be forthwithreturned to the Regional Director.,(c)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"POSTED BYORDER OF THE NATIONAL LABOR RELATIONSBOARD"shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONSBOARD."APPENDIXNOTICE ToMEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively byinsistingthat any collective-bargaining agreementcontain a provisionrestrictingor abridging theright of employer-members of Associated GeneralContractors of America, Inc., Southern CaliforniaChapter;Engineeringand Grading ContractorsAssociation, Inc., andBuildingIndustry Associa-tion of California, Inc.; d/b/a/ Southern Califor-nia Contractors Negotiating Committee, to partic-ipate in a strikeinsuranceplan or program, or bystriking in supportof that insistance.INTERNATIONAL UNIONOF OPERATINGENGINEERS, LOCALUNIONNo.12(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Eastern Columbia Building, 849 South Broad-way,LosAngeles,California90014,Telephone213-688-5200.